Appletok, J.
— That the authority of inferior magistrates to act, must appear from the record of their proceedings, and that nothing is to be presumed in favor of their jurisdiction, are familiar and well settled principles of law.
*506From the record before us, bearing date June 18, 1852, it appears that tbe debtor appeared on that day to disclose, and “ the creditor haying neglected to appear, by himself or attorney, to select a justice of the peace and quorum to hear said Porter’s disclosure, the undersigned, a justice of the peace and quorum, residing in Portland, in the county of Cumberland, appointed by said debtor, adjourned the hearing of said disclosure for the space of twenty-four hours, when Josiah Pierce, jr., a justice of the peace and quorum, was returned on said citation by an officer, to wit: R. A. Bird, deputy sheriff, to attend in behalf of said Bowker, and hear said disclosure; and he accordingly did appear and acted in concert with the undersigned.” This is signed by the 'magistrate chosen by the debtor. What the magistrate thus appointed did in concei't with the one selected by the debtor is not disclosed, nor is any adjournment stated to have been made by them jointly or severally.
Prom the certificate of the magistrates, it seems that they met and heard the disclosure of the debtor on the 22d of June, but, from aught that appears, they might as well have met on any other day. There is no day from which the adjournment' was had to the day of the disclosure. No authority for the magistrates to meet on that day is shown, and without proof of such authority, they could have had no jurisdiction. The disclosure consequently can afford no defence.
Defendants defaulted. — To be heard in damages.